IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-60555
                          Summary Calendar


OKWY GODWIN ACHUSI,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A29 573 882
                        - - - - - - - - - -
                           July 17, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Okwy Godwin Achusi (Godwin) petitions for review of the

Board of Immigration Appeals's decision that he will not suffer

“extreme hardship” if he is deported to Nigeria.    See 8 U.S.C.

§ 1254(a)(1).   Godwin has failed to establish that he will suffer

the type of unique or unusually severe hardship which would

compel a finding of “extreme hardship” by the Board.    See

Hernandez-Cordero v. INS, 819 F.2d 558, 562-63 (5th Cir. 1987)




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                                No.
                               - 2 -

(en banc).   The Board did not abuse its discretion in denying his

application for suspension of deportation.   See id.

     PETITION DENIED.